Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is an Allowance for claims 9-16 on the merits in response to the application filed on 12/15/2017.

Response to Amendment
Applicant’s amendments are acknowledged.
Claims 1-8 have been cancelled and claim 9-16 have been added. 
Claims 9-16 remain pending in this application and are allowed.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner's Amendment was given via communication with Applicant Mark Bergner, Reg. No. 45,877, and dated 8/31/2022.

Please amend claims 1-16 as followed:

1-8 (Canceled)

9. (New) A computer implemented method, comprising, using a configured processor:
inputting, into a distributed cloud computing environment (DCCE), a current expense record (ER) (CER), wherein:
an ER is defined as having attributes that include a description, an amount, and a time that is a date and time of ER occurrence; and
the CER has both structured and unstructured data that collectively comprise keywords, text data, tags, and metadata;
determining, via content analysis, a type of the CER; 
linking the CER to a virtual group account (VGA) provisioned within the DCCE to each of real user subaccounts (RUSAs) in the DCCE that are each associated to respective group members (GMs);
identifying historic calendar expense records (HCERs), each having the attributes of the ER, that are associated with the CER type, and the HCER times are within a threshold time of the CER time;
in a first determining, determining that CER type most-strongly matches the HCER type of a first of the identified HCERs relative to remaining other HCERs;
in response to the first determining, allocating portions of the CER amount to respective RUSA amounts pursuant to allocation rules for a first expense allocation that has been historically utilized to allocate amounts of similar CER types to RUSA amounts; and
in a second determining, determining that the CER type does not match nearby HCER types;
in response to the second determining: 
identifying a respective group member who created the CER based on the HCERs; and
allocating within the RUSAs the CER amount pursuant to a second expense allocation that has been historically utilized to allocate amounts of similar CER types to RUSA amounts, wherein the second expense allocation differs from the first expense allocation;
training and improving, using the configured processor, a knowledge base of the allocation rules with respect to the ER type and the RUSAs based on feedback iterations with respect to allocation decisions, learning new allocation rules, deleting allocation rules, and revising the allocation rules based on the ER keywords, tags, text data, and metadata, wherein the training and improving comprises:
classifying, in a first learning phase, merchants by assigning variables from a global good provider typology and a global service provider typology; and
classifying, in another learning phase, the linking of the respective group members with the RUSAs based on an ER type and expense behaviors;
determining a threshold of a total ER amount that each of the respective GMs can make on their RUSA without affecting an overall budget of all of the respective GMs by dynamically calculating the threshold as a function of current income inflows and expense outflows;
dynamically updating the RUSAs as to a family type or respective group member identity based on family type or respective GM status changes; and
analyzing a RUSA for a particular GM (PGM) (PGM-RUSA) to determine an expense behavior pattern (EBP) of the PGM (PGM-EBP) and likely expense allocations from the VGA to the PGM-RUSA, based on a strength of a match between the determined expense behavior patterns, such that each particular GM’s behavior patterns are collected and used after merger of the RUSAs into the VGA to assign the expenses;
in response to matching a first cash withdrawal by the PGM to the PGM-EBP based on a time, amount, and geographic location of the first cash withdrawal, within specified precision thresholds: 
automatically determining that the first cash withdrawal is related to a first type of expense, and allocating an amount of the first cash withdrawal between the RUSAs pursuant to allocation rules established for the first type of expense; and 
in response to not matching the first cash withdrawal: 
allocating the amount of the first cash withdrawal between the RUSAs a common expense pursuant to allocation rules established for common expenses.

10. (New) The method of claim 9, further comprising: 
integrating computer-readable program code into a computer system comprising a processor, a computer readable memory in circuit communication with the processor, and a computer readable storage medium in circuit communication with the processor; wherein the processor executes program code instructions stored on the computer-readable storage medium via the computer readable memory and thereby performs: 
the determining the CER; 
the identifying the HCER; 
the allocating the CER amount to the RSA pursuant to the first expense allocation; and 
the identifying the PGM as responsible for generating the CER and allocating within the RUSAs in the DCCE the CER amount to RUSAs pursuant to the second expense allocation.

11. (New) The method of claim 9, wherein the computer-readable program code is provided as a service in a cloud environment.

12. (New) The method of claim 9, wherein:
the allocating within the RUSAs the CER amount pursuant to the second expense allocation that has been historically utilized to allocate amounts of similar CER types to RUSA amounts;
the second expense allocation differs from the first expense allocation; and
the method further comprises: 
in response to determining that the CER does not match a RUSA for the PGM to determine the PGM-EBP: 
determining whether the CER matches an EBP that is allocated to respective GMs as a function of their EBP; and 
selecting and applying the second allocation as a function of strength of match of the CER to the second expense allocation and the EBP of a different PGM.

13. (New) The method of claim 12, further comprising: 
in response to determining that the CER most-strongly matches a CER type that is associated to a second of the respective group members by the EBP of the second respective GM, allocating an amount of the CER to the PGM that is inverse to an amount that is allocated to the second respective GM.

14. (New) The method of claim 13, further comprising: 
in response to determining that the CER does not match ER types that are allocated to the respective group members by the EBP of the respective group members, allocating an amount of the CER to the PGM that is proportionate to an amount of the CER that is allocated within HCERs to a respective group member having demographic data values that are similar to demographic data values of the PGM.

15. (New) The method of claim 14, further comprising: 
allocating the CER amount to the RUSAs in proportion to relative levels of income of the respective GMs.

16. (New) The method of claim 15, further comprising: 
allocating amounts of the CER to the RUSAs as a function of weighting CER amounts that are selected from respective GMs consisting of CER types representing strength of association to a respective GM, and confidence values of association to respective GMs.

Allowable Subject Matter
Claims 9-16 are allowed.

Reason for Allowance
The following is the Examiner’s statement for allowance:
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but insufficient, either singularly or in combination with one or more of the remaining prior art references of record, to render independent claim 1 of the invention anticipated or obvious.
None of the cited prior art, singularly or in combination, teach or fairly suggest the combination of, in the art of Tseretopoulos, Thier, McLachlan, Kamura and Nhaissi,
allocating within the real user subaccounts the current expense record amount pursuant to a second expense allocation that has been historically utilized to allocate amounts of similar current expense record types to real user subaccount amounts, wherein the second expense allocation differs from the first expense allocation; 
training and improving, ..., a knowledge base of the allocation rules with respect to the ER type and the RUSAs based on feedback iterations with respect to allocation decisions, learning new allocation rules, deleting allocation rules, and revising the allocation rules based on the ER keywords, tags, text data, and metadata, 
wherein the training and improving comprises: classifying, in a first learning phase, merchants by assigning variables from a global good provider typology and a global service provider typology;  
classifying, in another learning phase, the linking of the respective group members with the RUSAs based on an ER type and expense behaviors; 
determining a threshold of a total ER amount that each of the respective GMs can make on their RUSA without affecting an overall budget of all of the respective GMs by dynamically calculating the threshold as a function of current income inflows and expense outflows; 
in response to matching a first cash withdrawal by the PGM to the PGM-EBP based on a time, amount, and geographic location of the first cash withdrawal, within specified precision thresholds: 
automatically determining that the first cash withdrawal is related to a first type of expense, and allocating an amount of the first cash withdrawal between the RUSAs pursuant to allocation rules established for the first type of expense; 

Reasons for Eligibility under 35 USC 101
As previously stated, the reasons for withdrawal of the rejection of claims 1-8 under 35 U.S.C. 101  can be found below:
 Based on current claim language and USPTO Guidance, as a whole,
the claim limitations that are indicative of integration into a practical application
when recited in a claim with a judicial exception include: at 2A, Prong 2 – improving
computing technology; solution rooted in computing technology - based on 
training and improving, and learning new allocation rules, deleting allocation rules, and revising the allocation rules with respect to expense type and member associations, based on the allocating as feedback, and as a function of keywords, tags, and other metadata of expenses, wherein the training and improving comprises: classifying, in a first learning phase, merchants in a first learning phase by assigning variables from a global good provider typology and a global service provider typology; and classifying, in another learning phase, group members into subgroups based on family type and expense behaviors; determining a threshold of expenses each group member can make on the group member's account without affecting an overall budget of all group members by dynamically calculating the threshold as a function of current income inflows and expense outflows; and in response to matching a first cash withdrawal by this member to the pattern as a function of time and amount and geographic location, within specified precision thresholds, aspects automatically determine that the expense is a first type of expense, and allocate the expense between member accounts pursuant to rules established for first type expenses, wherein another cash withdrawal that does not meet this or any other special rule pattern is treated as a common expense under allocation presumption rules.
Thus, the limitations are applying or using the judicial exception in some other
meaningful way beyond generally linking the use of the judicial exception to a particular
technological environment.
Notice of New Cited Art
Examiner finds that McLachlan et al. (U.S. PG Publication 20140195453) teaches a system, apparatus, and method for allocating costs utilizing allocation rules (see Abstract). In particular, McLachlan discloses receiving expense data (see par. 0050), generating and modifying allocation rules (see par. 0056) and directing how values flows from the source object to the target object (see par. 0094).  
Elliott (U.S. PG Publication 20170091689) teaches systems and methods for employing allocation rules to identify key features of data objects, such that the key features are used by the allocation rules to allocate expenditures (see par. 0020). In particular, Elliott discloses the grouped objects may be updated based on modifications that may be made to one or more of the plurality of allocation rules, wherein the modifications include one or more of an increase in a number of key features, or a decrease in the number of key features. (see par. 0043-0044). 
Canton et al. (  "A Social Compute Cloud: Allocating and Sharing Infrastructure Resources via Social Networks," in IEEE Transactions on Services Computing, vol. 7, no. 3, pp. 359-372, July-Sept. 2014) teaches s users may have complex preference structures concerning with whom they do or do not wish to share their resources, and teaches, via simulation, how resources can be effectively allocated within a social community offering resources on a best effort basis. In the assessment of social resource allocation, welfare, allocation fairness, and algorithmic runtime are considered. The key findings of this work illustrate how social networks can be leveraged in the construction of cloud computing infrastructures and how resources can be allocated in the presence of user sharing preferences. (see Abstract). In particular, Canton discloses a service that enables users to define preferences and developed several new allocation mechanisms that utilize socially aware preference matching algorithms. (see Section 3.2).  
Although McLachlan, Elliott and Canton teach the allocation rule elements of the claim, none of the cited prior art, singularly or in combination, teach or fairly suggest, the combination of, the expense allocation as stated in claim 9. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHESIREE WALTON whose telephone number is (571)272-5219.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHESIREE A WALTON/Examiner, Art Unit 3624